GOLDEN TELECOM, INC.
2005 STOCK APPRECIATION RIGHTS PLAN

STOCK APPRECIATION RIGHTS AWARD AGREEMENT

To:

Date:

Golden Telecom, Inc. (the “Company”), pursuant to the Golden Telecom, Inc. 2005
Stock Appreciation Rights Plan (the “Plan”), has granted you Stock Appreciation
Rights (“SARs”) Awards under the Plan. These Awards are subject to all of the
terms and conditions as set forth in the Plan, a copy of which is attached
hereto and incorporated herein in its entirety. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan.

Date of Grant:

Date of Expiration: [Date of Grant + 5 years]

Total Number of Stock Appreciation Rights Subject to this Award: [insert # ]
(divided 25% subject to performance vesting and 75% subject to time vesting) —

      1.) SARs Subject to Performance Vesting: [insert # equal to 25% of total]




  •   Base Value Per Share: $26.808

      2.) SARs Subject to Time Vesting: [insert # equal to 75% of total]

 
    • 1st anniversary of the date of grant – [insert # equal to 1/3]




  •   Premium Base Value Per Share: $28.148



  •   2nd anniversary of the date of grant — [insert # equal to 1/3]



  •   Premium Base Value Per Share: $29.556



  •   3rd anniversary of the date of grant - [insert # equal to 1/3]



  •   Premium Base Value Per Share: $31.033         Vesting Schedule: Stock
Appreciation Rights Awards shall vest in the amounts set forth above as follows:

Performance Vesting. Vesting of the Performance Vesting portion of the SAR Award
shall vest in full only upon the Company’s Common Stock achieving a closing
trading price of at least 50$    per share for thirty (30) consecutive days as
determined in the sole discretion of the Company. If the Company’s Common Stock
does not achieve a closing trading price of at least 50$    per share for thirty
(30) consecutive days within three (3) years of the Date of Grant, such portion
of the Award shall expire by its terms and shall not be exercisable by you.

Time Vesting. Vesting of the Time Vesting portion of the SAR Award shall vest
incrementally in accordance with the schedule set forth above on each one year
anniversary of the Date of Grant, provided that you continue to be employed by
the Company as of each such anniversary date.

     
Settlement:
  A Grantee shall exercise his Stock Appreciation Rights
in accordance with the requirements of the Plan. In
connection with a proper exercise of your Award, you
will receive cash and/or shares of Common Stock equal in
value to the positive difference between the Base Value
(or Premium Base Value) and the Final Value multiplied
by the number of Stock Appreciation Rights being
exercised.
In connection with your exercise of this Award, you may
notify the Company of your election to receive some or
all of your Stock Appreciation Rights received in cash
and/or Common Stock of the Company. If you do not make
an election, the Company shall exercise its discretion
to settle the Stock Appreciation Rights so exercised by
you in cash and/or Common Stock in its discretion.

Notwithstanding the foregoing, if the Board is unable to secure shareholder
approval of the Plan, this Award shall be settled in cash without regard to a
Grantee’s election to receive stock pursuant to his or her Stock Appreciation
Rights Award Agreement.

     
Exercisability:
  Vested Awards shall be exercisable by you only
until the fifth (5) anniversary of the Date of
Grant. Awards that remain unexercised after such
date shall expire by their terms.
 
   
Withholding:
  The Company shall be entitled to withhold from any
settlement of Stock Appreciation Rights Awards
under the Plan the cash necessary to cover
applicable income and payroll taxes and, if the
amount of such withholding is insufficient, the
Company may require you or your beneficiary to pay
to the Company the amount required to be withheld
in taxes.
 
   
Award Not a
Service Contract:
 
Nothing in your Award shall be deemed to create in
any way whatsoever any obligation on your part to
continue in the employ of the Company or a
subsidiary, or of the Company or a subsidiary to
continue your employment. In addition, nothing in
your Award shall obligate the Company or a
subsidiary, their respective shareholders, Boards
of Directors, Officers or Employees to continue
any relationship that you might have as an
Employee of the Company or a subsidiary.

This Agreement is an integral part of the Employee’s employment agreement with
the Company.

     
Notices:
  Any notices provided for in your Award or
the Plan shall be given in writing and shall
be deemed effectively given upon receipt or,
in the case of notices delivered by the
Company to you, at your address as shown in
the Company’s records.
 
   
Governing Plan
Document:
 
Your Stock Appreciation Rights Award is
subject to the provisions of the Plan, the
provisions of which are hereby made a part
of your Award, and is further subject to all
interpretations, amendments, rules and
regulations which may from time to time be
promulgated and adopted pursuant to the
Plan. In the event of any conflict between
the provisions of your Award and those of
the Plan, the provisions of the Plan shall
control.
 
   
Beneficiary
Designation:
 
The Plan grants you the right to designate a
beneficiary to receive your Awards in the
event you predecease the date such Award,
once exercised, is distributable to you. If
you are legally married at the time of the
designation, and the designated beneficiary
is not your spouse, then a written consent
of your spouse will be required to be
provided by you, or else the Company may not
pay benefits under the Plan to the designee
named and the benefit would pass to your
estate under applicable law. You may change
your beneficiary designation at any time,
subject to the restrictions provided above,
by doing so in writing and submitting such
written notice to the Company, which shall
(i) attach a copy of such change to this
document and (ii) mark the beneficiary
designation line of this document as
“Amended Effective as of [the date of your
change submission].”
 
   
Termination of
Employment; Effect
On Awards:
 

In the event that you die, Stock
Appreciation Rights granted hereunder shall
expire and thus be rendered not exercisable
either by you or as appropriate (subject to
the limitations herein on beneficiary
designation), your beneficiary, on the
ninety-first (91st) day following the date
of death.

In the event that you terminate your employment with the Company other than for
the reasons set forth in Section 3.03 of the Plan, Stock Appreciation Rights
granted hereunder shall expire and thus be rendered not exercisable by you or as
appropriate (subject to the limitations herein on beneficiary designation), your
beneficiary, on the thirty-first (31st) day following the effective date of the
termination of your employment.

              Additional Terms/             Acknowledgements:The undersigned
recipient of a Stock Appreciation Rights Award

 
            acknowledges receipt of, and understands and agrees to, this Award
notice and the

 
            Plan. The undersigned further acknowledges that as of the date of
each such

 
            Award, this notice and the Plan set forth the entire understanding
between you and

 
            the Company regarding the acquisition of the rights conferred by the
Plan and

 
            supersede all prior oral and written agreements on that subject with
the exception

 
            of Awards previously granted and delivered to you under the Plan.
   
 
           
Golden Telecom, Inc.
      Grantee:  

By:
 
 
 

 
           
Title:
  Signature   Date:   Signature


 
           
Date:
 
 
 

 
     
 


Beneficiary Designation:

     

Name Address

Attachment: Golden Telecom, Inc. 2005 Stock Appreciation Rights Plan

